 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMagna Corporation and Oil, Chemical and AtomicWorkers Local Union 4-367, AFL-CIO, Peti-tioner. Case 23-UC- 115April 9, 1982DECISION ON REVIEW AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn November 2, 1981, the Regional Director forRegion 23 of the National Labor Relations Boardissued a Decision and Order in the above-entitledproceeding in which he dismissed the unit clarifica-tion petition seeking to include an employee in thejob classification "plant storeroom specialist"within the Petitioner-represented production andmaintenance bargaining unit. Thereafter, in accord-ance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Petitioner filed a timely request forreview alleging, inter alia, that the Regional Direc-tor's community-of-interest analysis is inappropriatein this case and that Board precedent requiresplacement of the disputed classification in the"plant clerical" group which is specifically includ-ed within the bargaining unit description. The Em-ployer filed a brief in opposition to the request forreview.By telegraphic order dated December 30, 1981,the Petitioner's request for review was granted.Thereafter, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis case with respect to the issues under reviewand makes the following findings:The Employer operates a chemical processingplant in Houston, Texas. On September 2, 1977,following a Board-conducted election, the Petition-er was certified as the exclusive bargaining repre-sentative of the Employer's production and mainte-nance employees.' The most recent collective-bar-gaining agreement between the parties, effectivefrom January 8, 1980, through January 7, 1982, de-scribes the bargaining unit as follows:The Employer recognizes the Oil, Chemicaland Atomic Workers Union, and its Local 4-'The unit in which the Petitioner was certified as the collective-bar-gaining representative in Case 23-RC-4549 is described as follows:INCLUDED: All production and maintenance employees, quality con-trol employees and plant clerical employees and shipping clerks.EXCLUDED: All other employees including office clerical employees,professional employees, safety coordinator, production coordina-tor, guards, watchmen and supervisors within the meaning of theAct.261 NLRB No. 9367 pursuant to its certification by the Nation-al Labor Relations Board, Case No. 23-RC-4549, as the collective bargaining representa-tive for all employees within the unit so certi-fied, namely all production and maintenanceemployees, quality control employees, plantclerical employees and shipping clerks.The single classification at issue is that of theplant storeroom specialist. The Regional Directorfound: (1) that the plant storeroom specialist doesnot share a community of interest with the bargain-ing unit employees; and (2) that, because this jobclassification existed at the time of the Petitioner'scertification as representative and it has not under-gone substantial change since that time, there existsno basis for clarifying the unit to permit inclusionof this position. The Petitioner contends that theRegional Director should have been guided by theplant clerical nature of the disputed classificationrather than by a community-of-interest analysis andshould have clarified the unit to include the posi-tion. For the reasons discussed below, we findmerit in the Petitioner's contentions.Only one individual, Charles I. Carney, is em-ployed as a plant storeroom specialist, having occu-pied the position since beginning his employmentwith the Employer on November 4, 1980. Carneyworks in the plant storeroom, which houses theEmployer's inventory of all types of equipment,parts, and supplies. The storeroom is a separatebuilding located between the maintenance buildingand the production offices. Carney works underthe direct supervision of Chief Engineer Davis.Davis also supervises the maintenance supervisor(Reed), who is the immediate supervisor of the bar-gaining unit employees. Carney works from 7 a.m.until 4 p.m. Monday through Friday, has no speci-fied lunch hour, is salaried, and receives benefitswhich are not tied to seniority. On the other hand,bargaining unit employees work on a three-shift-per-day basis, are scheduled a half hour lunchperiod between 11-11:30 a.m., and are hourly paid.Among the job duties of the plant storeroomspecialist are maintaining an inventory of mainte-nance and engineering parts and equipment, safetysupplies, soft drinks, gloves, and rainwear used byboth unit employees and supervisors. In addition,Carney receives and stocks incoming supplies,issues material to other personnel, establishes inven-tory needs, and reorders supplies as necessary. Inconnection with his receiving duties Carney occa-sionally operates a forklift, primarily in situationswhere he is unable to locate a bargaining unit em-ployee to assist him. The official procedure in issu-ing items from inventory requires that a supervisor104 MAGNA CORPORATIONor foreman sign a requisition slip, which is thenpresented to Carney (either by the supervisor per-sonally or by the requesting unit employee) in thestoreroom. However, the record indicates that inpractice maintenance employees frequently enterthe storeroom and fill out their own requisitiontickets for needed supplies.Although much of his time is spent in his store-room office-particularly at the time of the hearingdue to his work associated with computerizing thestoreroom information-Carney also makes regulartrips throughout the plant to perform other duties.These responsibilities include monitoring and re-cording the plant's nitrogen use, checking on theproper functioning of fire extinguishers and equip-ment, and maintaining the toolroom. Carney alsofrequently visits the purchasing department to de-liver requisition orders.The record indicates that at times when Carneyis absent from work no one is assigned to substitutefor him. However, most deliveries are accepted byeither the maintenance engineer, the guard, or thefront office when Carney is unavailable.While the evidence does not clearly establishwhen the classification of plant storeroom specialistwas established, it is clear that Carney's duties haveevolved in the manner described below since thebeginning of his employment. Thus the record indi-cates that prior to Carney's employment thereceiving/stocking aspects of his job were done bya single, part-time employee. In 1979 the Petitionergrieved the Employer's failure to include thereceiver/stocker position within the bargainingunit, resulting in a settlement whereby the partiesagreed that the job would be included when and ifit became full time. Thereafter, in late 1980, Carneywas hired and he acquired the stocking and receiv-ing duties as well as the other responsibilities de-scribed above. Since that time the Petitioner hasconsistently asserted that the plant storeroom spe-cialist is a unit position.2' An arbitrator's decision on this issue was numade a part of the record inthis proceeding by agreement of the parties. While we have consideredthis evidence, along with all the other aspects of the record in this case,we hereby deny the Employers motion to dismiss this case in deferenceto the arbitration award. 'The determination of questions of representa-tion, accretion, and appropriate unit doles] not depend upon contract in-terpretation but involvels] the application of statutory policy, standards.and criteria. These are matters for decision of the Board rather than anarbitrator." Marion Power Shovel Company, Inc, 230 NLRB 576, 577-578(1977), citing Combustion Engineeing Inc, 195 NLRB 909 (1972); W/l-It is clear from the record that the full-time plantstoreroom specialist position currently embraces avariety of duties in addition to those encompassedby the subsumed receiver/stocker classification.Thus, although the classification may have previ-ously been in existence, we conclude that it has un-dergone a substantial change since Carney assumedthe position. Further, the Petitioner has diligentlysought to include the present position, as well asthe earlier part-time receiver/stocker classification,within the bargaining unit. In such circumstances,where the disputed job did not previously exist-atleast in its present form-at the time of certificationand the Union has consistently endeavored to es-tablish its placement within the unit, a clarificationquestion is squarely presented.3Therefore, in light of the express language ofboth the certification and the parties' contract, thequestion becomes, as the Petitioner claims, whetherthe functions Carney performs are plant clerical innature. We conclude that the duties comprising thedisputed position, enumerated above, are essentiallyplant clerical. The maintenance of an inventory ofequipment and supplies is a typical plant clericalfunction. The close relationship between the plantstoreroom specialist's duties and the productionand maintenance functions is evident.' In view ofthe nature of Carney's duties, the fact that he is sal-aried rather than hourly rated is insufficient to pre-clude his inclusion within the production and main-tenance unit. See Filtrol Corporation, 109 NLRB1071 (1954); Stauffer Chemical Company, 108NLRB 1037 (1954); A. O. Smith Corporation, AirFrame Component Division, 102 NLRB 1116 (1953).Accordingly, we shall clarify the unit to includethe plant storeroom specialist position.ORDERIt is hereby ordered that the certification in Case23-RC-4549, heretofore issued to Oil, Chemicaland Atomic Workers Local 4-367, AFL-CIO, be,and it hereby is, clarified by specifically includingin the appropriate unit the classification of plantstoreroom specialist.hams Transportation Company, 233 NLRB 837 (1977), Hershey Foods Cor-poration, 208 NLRB 452 (1974).Cf. Lufiin Foundry and Machine Company, 174 NLRB 556 (1969).See Exxon Company, USA. Highland Uranium Operations, 225NLRB 10 (1976).105